EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Kimberly K. Vines on July 14, 2022.  The application has been amended as follows: 

In the claims:

In claim 1, third to last line, change “Formula 1.  The lowest” to -- Formula 1; and the lowest --.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The above Examiner’s Amendment corrects a minor typographic error.  The scope of the presently claimed invention has not been changed thereby.
The Amendment and Remarks, filed June 24, 2022, have been carefully considered and found to be persuasive.  None of the prior art references, alone or in combination, teaches or suggests the presently claimed condensed cyclic compound and organic light-emitting device with Formula 1and the recited substituents, as well as Equation 1, along with all the other limitations presently claimed.  As noted by the applicant, Schaefer (US 2014/0252280) does not specifically disclose compounds comprising a phenylene linker substituted with an electron accepting group and an electron donating group in a para orientation to one another.  The examples in the present Specification also show unexpectedly better results.  The species election requirement is withdrawn in light of this allowance.
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761